UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6546



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SAMUEL L. HUCKS, JR., a/k/a Junie Boy,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:98-cr-00047-JBF)


Submitted: September 28, 2006              Decided: October 6, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel L. Hucks, Jr., Appellant Pro Se. Robert J. Groner, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Samuel L. Hucks, Jr., appeals the district court’s order

denying his motion for a reduction of his sentence.                We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.                   United

States v. Hucks, No. 2:98-cr-00047-JBF (E.D. Va. Jan. 24, 2006).

We   dispense   with   oral   argument   because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -